DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-22 are pending in this application.
Claims 1-22 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 8 and 19 are objected to because of the following informalities: the word “failed” appears to be a grammatical error. Appropriate correction is required.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 11, 12-15, 19 and 22 are rejected under 35 U.S.C. § 102 (a)(1) as being anticipated by Dadiomov et al. (6,529,932).
Regarding claims 1 and 12, Dadiomov anticipates A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising:
receiving, in a message queue of a message queue system, a plurality of messages for a user device, each message of the plurality of messages ordered in the message queue based on a time the respective message was received (Figs. 2 and 4; col. 4 ll. 51-67, message can be received by computer 74 [as destination] through usage of MQ messaging system via messages sent from MQ server A in computer 72 to MQ server B in computer 74; messages operate on "exactly-once in-order message delivery" capabilities; col. 5 ll. 4-19, delivery of messages happen "exactly once and in order");
receiving, from the user device, a request to establish an initial connection session with the message queue; establishing the initial connection session with the user device (Fig. 2, connection between computers 72 and 74 can be established for message delivery);
providing, to the user device from the message queue, the plurality of messages in the order that the plurality of messages were received in the message queue; (Figs. 2 and 
for each respective message of the plurality of messages provided to the user device: determining whether receipt of the respective message is acknowledged by the user device; when receipt of the respective message is acknowledged by the user device, deleting the respective message in the message queue (col. 9 ll. 8-17, acknowledgment messages can be sent back to the original sender to verify receipt and also to achieve the exactly-once guarantee for delivery - and upon receipt of the acknowledgment, message is deleted from the status queue); and
when receipt of the respective message fails to be acknowledged by the user device, maintaining the respective message in the message queue for the user device (col. 9 ll. 8-30, message is not removed from status queue unless acknowledgment is received).

Regarding claims 2 and 13, Dadiomov anticipates the limitations of claims 1 and 12 respectively. Dadiomov further anticipates wherein the operations further comprise, when receipt of the respective message fails to be acknowledged by the user device, redelivering the respective message during a subsequent communication session with the user device (col. 7 ll. 44-54, message delivery interruption scenarios such as computer node going "up and down at random intervals" as well as situation where message is trapped due to "unexpected downtime of a node" is disclosed, where these scenarios describe conditions where message delivery fails due to loss of network connection with the destination node; upon such failures, messages can be resent where no acknowledgment is received by the sender).

Regarding claims 3 and 14, Dadiomov anticipates the limitations of claims 1 and 12 respectively. Dadiomov further anticipates wherein the respective message fails to be acknowledged by the user device when the established initial connection session with the user device terminates (col. 7 ll. 44-54, message delivery interruption scenarios such as computer node going "up and down at random intervals" as well as situation where message is trapped due to "unexpected downtime of a node" is disclosed, where these scenarios describe conditions where message delivery fails due to loss of network connection with the destination node; upon such failures, messages can be resent where no acknowledgment is received by the sender).

Regarding claims 4 and 15, Dadiomov anticipates the limitations of claims 1 and 12 respectively. Dadiomov further anticipates wherein the operations further comprise, when maintaining one or more messages in the message queue for the user device: receiving, from the user device, a second request to establish a second connection session with the message queue (col. 7 ll. 44-54, message delivery interruption scenarios such as computer node going "up and down at random intervals" as well as situation where message is trapped due to "unexpected downtime of a node" is disclosed, where these scenarios describe conditions where message delivery fails due to loss of network connection with the destination node);
establishing the second connection session with the user device (col. 7 ll. 44-54, message delivery interruption scenarios such as computer node going "up and down at random intervals" as well as situation where message is trapped due to "unexpected downtime of a node" is disclosed, where these scenarios describe conditions where 
determining which respective message in the message queue is an oldest message within the order remaining in the message queue; and communicating the oldest message within the order as a first message of the plurality of messages provided to the user device during the second connection session (col. 9 ll. 8-17, acknowledgment messages can be sent back to the original sender to verify receipt and also to achieve the exactly-once guarantee for delivery - and upon receipt of the acknowledgment, message is deleted from the status queue and therefore, the undeleted message in the ordered queue that is at the head of its queue, which is resent upon detection of network failure conditions based on timeout parameters as disclosed in col. 7 ll. 44-54).

Regarding claims 8 and 19, Dadiomov anticipates the limitations of claims 4 and 15 respectively. Dadiomov further anticipates wherein the oldest message failed to be acknowledged by the user device during the initial connection session (col. 7 ll. 44-54, message delivery interruption scenarios such as computer node going "up and down at random intervals" as well as situation where message is trapped due to "unexpected downtime of a node" is disclosed, where these scenarios describe conditions where message delivery fails due to loss of network connection with the destination node).

Regarding claims 11 and 22, Dadiomov anticipates the limitations of claims 1 and 12 respectively. Dadiomov further anticipates wherein the message queue is specific to .
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Dadiomov et al. (6,529,932) in view of Chandrasekaran et al. (9,436,532).
Regarding claims 5 and 16, Dadiomov anticipates the limitations of claims 4 and 15 respectively. However, Dadiomov does not anticipate wherein determining which respective message in the message queue is the oldest message within the order remaining in the message queue comprises: determining an oldest timestamp known to the message queue system; and identifying a corresponding message with a 
Chandrasekaran from the same field of endeavor teaches wherein determining which respective message in the message queue is the oldest message within the order remaining in the message queue comprises: determining an oldest timestamp known to the message queue system; and identifying a corresponding message with a corresponding timestamp more recent than, but closest to the oldest timestamp known to the message queue system (Figs. 2 and 4, messages can be sent via a queue system from client 1 to client 2; each message is associated with a msg_creation_time; col. 7 ll. 61-67 to col. 8 ll. 1-5, the underlying system in client 1 can maintain queues having messages that are ordered by the msg_creation_time attribute [here, the oldest known timestamp would be the msg_creation_time attribute associated with the message still remaining in the queue]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Dadiomov using Chandrasekaran to ensure message delivery in environments where plurality of applications are creating messages to be delivered to a particular destination. By assigning the " msg_creation_time" attribute to each message in a message queue that may be pooled from plurality of application sources, the sending queue can more easily keep track of which messages to send to the destination by knowing the message's creation time rather than just pooling them into a particular queue.

Regarding claims 6 and 17, Dadiomov and Chandrasekaran teach the limitations of claims 5 and 16 respectively. Chandrasekaran further teaches wherein identifying the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Dadiomov using Chandrasekaran to ensure message delivery in environments where plurality of applications are creating messages to be delivered to a particular destination. By assigning the " msg_creation_time" attribute to each message in a message queue that may be pooled from plurality of application sources, the sending queue can more easily keep track of which messages to send to the destination by knowing the message's creation time rather than just pooling them into a particular queue.

Claims 7 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Dadiomov et al. (6,529,932) in view of Chandrasekaran et al. (9,436,532), and further in view of Anand et al. (2015/0264153).

Anand from the same field of endeavor teaches wherein the operations further comprise updating the oldest known timestamp for the message queue system to be the corresponding timestamp of the corresponding message (Figs. 2 and 5, ¶¶26 and 41, in Advanced Message Queuing Protocol (AMQP) system or RabbitMQ software of a FIFO queue, purge instruction is associated with the oldest timestamp and the ability to manipulate actions using the queued order of the messages within; said oldest timestamp is used for purging instruction purposes and therefore the system keeps track of the known oldest timestamp for purge instructions; the oldest timestamp as such is maintained as the first non-deleted message within the queue as taught in the combination of Dadiomov and Chandrasekaran).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Dadiomov using Anand to know exactly which message needs to be processed. By having the knowledge regarding which message is the oldest one with respect to the timestamp information as taught in Chandrasekaran and Anand, situations can be avoided such as confusion of what next message to process as inputted from plurality of applications in a distributed manner.

Claims 9 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dadiomov et al. (6,529,932) in view of Dixon et al. (2016/0087860).

Dixon from the same field of endeavor teaches wherein the request comprises a network address of the user device (¶¶22 and 47, ability to conduct AMQP messaging using TCP/IP model which includes IP address for source and destination is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Dadiomov using Dixon to ensure guaranteed delivery over TCP/IP protocols. Usage of well-known technology such as TCP/IP would have made Dadiomov functional in real world applications.

Claims 10 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Dadiomov et al. (6,529,932) in view of Kuzmenko (9,571,462).
Regarding claims 10 and 21, Dadiomov anticipates the limitations of claims 1 and 12 respectively. However, Dadiomov does not anticipate wherein the request comprises a user account of a user of the user device, the user account associated with the message queue.
Kuzmenko from the same field of endeavor teaches wherein the request comprises a user account of a user of the user device, the user account associated with the message queue (Fig. 1; col. 4 ll. 37-59, message queues can be associated with particular "user accounts" that needs to be sending said messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Dadiomov using Kuzmenko to provide flexibilities regarding the owner of the message to be delivered. By associating user .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cullen et al. (2002/0078132) discloses general method of guaranteed message delivery using middleware server over a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458